PER CURIAM.
The appellant is seeking to appeal the trial court’s order of July 2, 2003, which denied one of the appellant’s grounds for relief and directed the state to show cause why the appellant should not be granted relief on the second claim. This appeal is hereby dismissed because it is an appeal from a nonfinal, nonappealable order. See State v. Rudolf, 821 So.2d 385 (Fla. 2d DCA 2002). The appellant may file another appeal of this issue once the trial court enters a final order disposing of all of the claims raised in the appellant’s motion.
DISMISSED.
ALLEN, DAVIS and BENTON, JJ., concur.